DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/895,373 filed on 8 June 2020.
Claims 1-21 have been canceled.
Claims 22-40 have been added.
Claims 22-40 are currently pending, have been examined, and are allowed.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:
Representative claim 21 recites the steps of:

A computer-implemented method for evaluating a vehicle having a plurality of autonomous or semi-autonomous vehicle technologies, the method comprising: 

implementing, by a test computing system, the plurality of autonomous or semi-autonomous vehicle technologies within a virtual test environment; 

presenting, by the test computing system, virtual test sensor data to the virtual test environment, wherein the virtual test sensor data simulates sensor data for operating conditions associated with a plurality of test scenarios within the virtual test environment; 

in response to the virtual test sensor data, generating, by the test computing system, test responses of the plurality of autonomous or semi-autonomous vehicle technologies; and 

based upon the test responses, determining, by the test computing system, an effectiveness metric for the plurality of autonomous or semi-autonomous vehicle technologies, wherein the effectiveness metric indicates a combined reliability of operating the vehicle by using different combinations of the plurality of autonomous or semi-autonomous vehicle technologies. 

However, in representative claim 21, the closest prior arts of record when taken individually or in combination with other prior arts of record fail to teach:

presenting, by the test computing system, virtual test sensor data to the virtual test environment, wherein the virtual test sensor data simulates sensor data for operating conditions associated with a plurality of test scenarios within the virtual test environment; 

in response to the virtual test sensor data, generating, by the test computing system, test responses of the plurality of autonomous or semi-autonomous vehicle technologies; and 

based upon the test responses, determining, by the test computing system, an effectiveness metric for the plurality of autonomous or semi-autonomous vehicle technologies, wherein the effectiveness metric indicates a combined reliability of operating the vehicle by using different combinations of the plurality of autonomous or semi-autonomous vehicle technologies.


For these reasons representative claim 21, and independent claims 28 and 35, which recite similar subject matter as claim 21, are deemed allowable over the prior art of record. Dependent claims 22-27, 29-34, and 36-40 are deemed allowable by virtue of dependency on an allowed claim.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692